Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 10, 2018

                                    No. 04-17-00673-CV

                    BITTERROOT HOLDINGS LLC (Cross-Appellee),
                                  Appellant

                                              v.

                        HB PROPERTIES I LLC (Cross-Appellant),
                                    Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-01352
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       The appellee/cross-appellant’s and appellant/cross-appellee’s joint unopposed motion to
extend time to file response briefs is hereby GRANTED. Time is extended to May 11, 2018.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court